250 Ga. 537 (1983)
299 S.E.2d 559
IN THE MATTER OF LOTITO.
SUPREME COURT DISCIPLINARY NO. 290.
Supreme Court of Georgia.
Decided January 25, 1983.
Rehearing Denied February 16, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Mark J. Kadish, Bobby Lee Cook, for Lotito.
PER CURIAM.
Nicholas A. Lotito, a member of the State Bar of Georgia, was the subject of a criminal information filed in the United States District Court for the Northern District of Georgia charging him in three counts with unlawful possession of cocaine, a controlled substance, in violation of Title 21, USC § 844 (a). The offense charged is a misdemeanor. Thereafter, Lotito entered a negotiated plea of guilty to each of the three counts on the condition that he tender his resignation as an attorney with the United States Department of Justice, among other conditions.
On August 27, 1982, Lotito was sentenced to a term of probation and a $2,000 fine by the United States District Court under the provisions of the First Offender provision of Title 21 USC § 844 (b). On October 13, 1982, Lotito filed with the State Disciplinary Board a *538 petition for voluntary discipline. After hearing, the Board concluded that Lotito was in violation of Standard 66 of Rule 4-102 of the State Bar Rules, and recommended that Lotito's petition for voluntary discipline be accepted, and that he be suspended from the practice of law for a period of one month and receive a public reprimand. Following the recommendation of the Board, Lotito filed with this Court a motion for expedited decision, which was denied.
We cannot accept the recommendation of the State Disciplinary Board, as it appears to be far too lenient in view of the gravity of the circumstances.
First, Lotito was at the time of the offenses an attorney employed by the United States Department of Justice. Second, the recommendation of the State Disciplinary Board appears to us to be inconsistent with more severe recommendations relative to lawyers who have violated no criminal statute, occupied no public office, and discharged no public responsibility.
Accordingly, it is the direction of this Court that Nicholas A. Lotito be suspended from the practice of law for a period of one year henceforth.
All the Justices concur.